PER CURIAM.
The applications for a rehearing have been considered. As to the application of the appellant, it is not necessary to say more, than, that we adhere to the conclusions announced in our former opinion, that the parties having incurred a common liability, *561each was bound to contribute equally to its satisfaction, without regard to the amount of their respective debts against Harmon Brothers. But we are of opinion, the application of the appellee must be granted, the judgment of reversal heretofore rendered set aside, and a judgment of affirmance rendered. The reason for the reversal, .was, that the chancellor should have directed “ a reference to the register to ascertain and report what sums the appellee had recovered from the subsequent attaching creditors, and when the amount of the recovery or recoveries were paid to the appellee, and what was the reasonable expenses atttending such recovery or recoveries ; and also to ascertain and report whether by the use of reasonable diligence, the appellee could have realized other sums from other of the subsequent attaching creditors.” The evidence, and the only evidence in the record, from which wc were of opinion, the duty of ordering the reference resulted, was an admission of counsel, that the appellee had recovered two judgments, against solvent parties, recovering moneys the parties had received from the sale of the goods, under attachments, subsequent to the attachments of the appellee and the appellants, from which judgments an appeal had been taken to this court. We are not now of opinion , this evidence necesitated a reference to the register. There was no disputed fact of which the register could have taken evidence; we mean, that at the time of the decree there was not such fact. If the appellee had realized the recoveries, the reference would have been proper and necessary. But the cause could not be suspended to await the happening of events, which might enlarge or diminish the liability of the appellants. Whether appellee realized these recoveries, or may realize other recoveries, he holds, and will hold them, deducting the reasonable expenses attending them, for the equal benefit of himself and the appellants ; and the appellants have clear legal remedies to compel the defendant'to account for them.
Let the decree of the chancellor be'affirmed.